                                                            THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE

 9    CENTER FOR BIOLOGICAL DIVERSITY,                          CASE NO. C19-1700-JCC
10                                 Plaintiff,                   MINUTE ORDER
11               v.

12    USDA APHIS WILDLIFE SERVICES et al.,

13                                 Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to stay or extend
18   deadlines (Dkt. No. 10). The parties state that a stay until February 18, 2020, would allow them
19   to continue to engage in settlement discussions. (Id.) Pursuant to the parties’ stipulation, the
20   Court hereby ORDERS that:
21          1. All deadlines in this case are stayed until February 18, 2020.
22          2. If a dismissal has not then been filed with the Court, the parties shall provide the
23                    Court with a joint report on the status of settlement discussions and either seek an
24                    extension of the stay or propose a schedule for proceeding with the litigation.
25          3. The Court hereby VACATES the status conference scheduled for February 18, 2020.
26          //


     MINUTE ORDER
     C19-1700-JCC
     PAGE - 1
 1        DATED this 20th day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1700-JCC
     PAGE - 2
